DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 and 07/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
2.	Applicant’s amendment filed on 05/31/2022, has been entered and carefully considered.  Claims 1, 7-8, 10 and 16 are amended, and claims 2-6, 11-15 and 19-20 are canceled. Claims 1, 7-10, 16-18 and 21-22 are currently pending.
		
Response to Arguments
3.	Applicant’s arguments, 05/31/2022, pages 6-10, with respect to the amended claim 1 have been considered but are not persuasive. 
	Applicant argues (1) Alvarino fails to disclose “wherein selecting the PUSCH for the multiplexing transmission of the UCI carried in the PUCCH based on the selection criterion further comprises: taking the PUSCH for uplink transmission based on a DL grant as the PUSCH for the multiplexing transmission of the UCI when a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on downlink dynamic scheduling (DL grant)”, (2) Kim fails to disclose “and a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on configured grant”. The examiner respectfully disagrees.
	Regarding the first argument, applicant specifically argues that “the Alvarino only discloses the DL scheduling grant, but fails to suggest whether the DL scheduling grant is dynamic or static because the DL scheduling grant is introduced in Alvarino as an opposite to the UL grant and has nothing to do with dynamic or static configuration.”
Claim 1 recites “downlink dynamic scheduling (DL grant)”.  Based on the claim language, and applicant specification [0012, 0061], the examiner considered the downlink dynamic scheduling is referred to as DL grant and is used for the multiplexing transmission of the UCI on the PUSCH. 
Alvarino [0054-0068, 0082, 0084] Fig. 4, describes the DCI trigger 414 may be transmitted in a DL scheduling grant using DCI format m. For example, the DCI trigger 414 may be transmitted by the eNB 404 using DCI format 0 or using DCI format 1A (e.g., a DL scheduling grant) in certain DL subframes, “In an example method, the UE 408 may monitor 430 one or more DL subframes for the DCI trigger 414 being carried using DCI format 1A, and the UE 408 may transmit the UCI 418 to the eNB 404 in a UL subframe based on the DL subframe in which the DCI trigger 414 may be received.” “the UE 408 may determine 416 to transmit the UCI 418 in a PUSCH in the UL subframe.” “the DCI trigger 414 may be transmitted by the eNB 404 using DCI format 0 in a PUSCH grant. In such an aspect, the UE 408 may determine 416 to transmit the UCI 418 using specific resources in a PUCCH or an ePUCCH in the UL subframe. If the PUSCH grant including the DCI trigger 414 may be found on ePDCCH…For example, the transmitted UCI 418 may be multiplexed with data in the PUSCH in the UL subframe.” Thus Alvarino teaches “wherein selecting the PUSCH for the multiplexing transmission of the UCI carried in the PUCCH based on the selection criterion further comprises: taking the PUSCH for uplink transmission based on a DL grant as the PUSCH for the multiplexing transmission of the UCI when a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on downlink dynamic scheduling (DL grant)”.
 	Regarding the second argument, applicant specifically argues that “Kim merely teaches that a UE may perform PUSCH transmission based on a configured DL grant, but fails to provide any clue on which grant is to be selected for transmission when the configured DL grant and a dynamic DL grant coexist.” 
	Claim 1 recites “taking the PUSCH for uplink transmission based on a DL grant as the PUSCH for the multiplexing transmission of the UCI when a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on downlink dynamic scheduling (DL grant), and a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on configured grant.” 
Examiner notes, the claim specifies two different uplink transmission: (1) when the PUSCH transmission is for multiplexing the UCI, the uplink transmission is based on DL grant, and (2) when the PUSCH for uplink transmission without multiplexing the UCI, the uplink transmission is based on configured grant.
As explained above, Alvarino [0054, 0062] teach selecting the PUSCH for the multiplexing transmission of the UCI carried in the PUCCH based on a DL grant. Kim is brought to remedy the deficiency of Alvarino, mainly that there is not an explicit teaching of a UE selecting a PUSCH for uplink transmission based on configured grant. Kim [0307] describes the UE may perform NR-PUCCH transmission or NR-PUSCH transmission based on configured DL grant. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 7-10, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al., (US 2018/0167933), hereinafter Yin, in view of Alvarino et al. (US 2016/0219618), hereinafter Alvarino, and further in view of Kim et al., (US 2019/0141696), hereinafter Kim.

Regarding Claim 1, Yin teaches A method for multiplexing transmission of information that is applicable to User Equipment (UE), the method comprising: 
selecting a PUSCH for multiplexing transmission of Uplink Control Information (UCI) carried in the PUCCH based on a selection criterion when a Physical Uplink Control Channel (PUCCH) and a plurality of Physical Uplink Shared Channels (PUSCHs) have an overlapping portion in time-domain ([Para. 0150-0158] Fig. 19B shows several overlapping/collision cases, as shown in examples 1901, 1903, 1905, and 1907, are considered for overlapping with a plurality of PUSCHs 1904. Where each of the cases illustrates a long PUCCH 1902 transmission carrying UCI overlapping with a PUSCH 1904. The UE may selects the PUSCH 1904 for multiplexing the UCI of the long PUCCH 1902 in an overlapping region based on the threshold of a number of REs required for UCI multiplexing on a given PUSCH (criterion) as shown in examples 1901, 1903, 1905, and 1907 of Fig. 19B); wherein the PUCCH and the plurality of PUSCHs are within a slot ([Para. 0059, 0126] the configuration of shortened PUCCH and PUSCH are contained in a slot as shown in Fig. 16A); and performing multiplexing transmission by multiplexing the UCI and transmission content of the selected PUSCH in the selected PUSCH ([Para. 0066, 0075, 0079, 0151] Fig. 13A shows the UE performs a method in 1314 for transmitting UCI using the selected PUSCH by multiplexing the UCI on the overlapping portion of PUSCH of the PUSCH, and drop (e.g., not transmit) the PUCCH. Where the PUSCH carries uplink data).
Yin does not disclose wherein selecting the PUSCH for the multiplexing transmission of the UCI carried in the PUCCH based on the selection criterion further comprises: taking the PUSCH for uplink transmission based on a DL grant as the PUSCH for the multiplexing transmission of the UCI when a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on downlink dynamic scheduling (DL grant) and a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on configured grant.
Alvarino teaches wherein selecting the PUSCH for the multiplexing transmission of the UCI carried in the PUCCH based on the selection criterion further comprises: taking the PUSCH for uplink transmission based on a DL grant as the PUSCH for the multiplexing transmission of the UCI when a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on downlink dynamic scheduling (DL grant) ([Para. 0054, 0062] the UE 408 may transmit the UCI in a PUSCH by multiplexing the UCI with data in the PUSCH in the UL subframe based on the PUSCH grant including a DCI trigger found in the PDCCH where the DCI trigger transmitted in a DL scheduling grant (i.e., DL grant) [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yin and Alvarino to improve the spectral efficiency and lowered costs on the uplink transmission.
The combination of Yin and Alvarino does not disclose a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on configured grant.
 Kim teaches a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on configured grant. (Para. 0307] UE may transmit the NR-PUSCH transmission based on configured DL grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yin, Alvarino and Kim to improve the coverage or throughput in the NR system.
Regarding Claim 7, the combination of Yin, Alvarino and Kim, specifically, Yin teaches further comprising: receiving the selection criterion or the corresponding relationships between types of UCI and different selection criteria from a base station; or agreeing the selection criterion or the corresponding relationships between types of UCI and different selection criteria with a base station. ([Para. 0033, 0066-0079, 0150] Fig. 13A, The UE receives at least two different types of PUCCH formats that carry uplink control information (UCI) and the selection criteria from the base station, and receives the threshold value used to determine different transmission criteria configured by higher layer signaling).

Regarding Claim 8, Yin teaches A method for receiving information that is applicable to a base station, the method comprising: receiving a plurality of Physical Uplink Shared Channel (PUSCH) transmissions ([Para. 0063, 0082, 0139-0140] Fig. 11, in NR, a gNB 1160 (base station) including a PUSCH receiver 1137 for receiving PUSCH transmissions from the UE in several overlapping cases);
determining a PUSCH for multiplexing transmission of Uplink Control Information (UCI) carried in a Physical Uplink Control Channel (PUCCH) based on a selection criterion when the plurality of PUSCHs and the PUCCH within a slot have an overlapping portion in time-domain ([Para. 0032, 0036-0037, 0088-0089, 0114-0115, 0125-0129] the gNB determines a format of the PUCCH and a configuration of the PUSCH for multiplexing the UCI carried in a short PUCCH. The method includes  multiplexing the UCI of the short PUCCH 1602 on the PUSCH 1604 in a slot as shown in Fig.16B, when the short PUCCH 1602 overlapping with a PUSCH 1604. In NR, a PUSCH structure may be scheduled in s slot [0097], and a short PUCCH may be using one or two symbols); and receiving the UCI from the determined PUSCH ([Para. 0036] gNB receives UCI transmitted from the UE using the PUSCH by multiplexing the UCI on the overlapping portion of the PUSCH).
Yin does not disclose wherein when a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on a downlink dynamic scheduling (DL) grant, and a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on configured grant, the PUSCH for uplink transmission based on the DL grant is taken as the PUSCH for the multiplexing transmission of the UCI.
Alvarino teaches wherein when a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on a downlink dynamic scheduling (DL) grant, the PUSCH for uplink transmission based on the DL grant is taken as the PUSCH for the multiplexing transmission of the UCI ([Para. 0054, 0062] the UE 408 may transmit the UCI in a PUSCH by multiplexing the UCI with data in the PUSCH in the UL subframe based on the PUSCH grant including a DCI trigger found in the PDCCH where the DCI trigger transmitted in a DL scheduling grant (i.e., DL grant) [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yin and Alvarino to improve the spectral efficiency and lowered costs on the uplink transmission.
The combination of Yin and Alvarino does not disclose a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on configured grant.
Kim teaches a PUSCH of the plurality of PUSCHs is a PUSCH for uplink transmission based on configured grant (Para. 0307] UE may transmit the NR-PUSCH transmission based on configured DL grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yin, Alvarino and Kim to improve the coverage or throughput in the NR system.


Regarding Claim 9, the combination of Yin, Alvarino and Kim, specifically, Yin teaches determining the selection criterion and sending the selection criterion to User Equipment (UE) ([Para. 0036-0037, 0095, 0150] the gNB determines a some types of UCI in terms of the long and short PUCCH formats and a threshold of a number of overlapping symbols or a percentage of overlapping symbols within the PUSCH transmission (selection criterion), and sending the value or configuration by higher layer signaling); determining corresponding relationships between types of UCI and different selection criteria and sending the corresponding relationships between types of UCI and different selection criteria to UE; or agreeing the selection criterion or corresponding relationships between types of UCI and different selection criteria with UE. ([Para. 0129-0133] Fig. 16B shows the different selection criterion between the short PUCCH format based on overlapping portions of a short PUCCH and PUSCH transmission when simultaneous PUCCH and PUSCH transmission is not supported based on the selection criteria. [Para. 0150-0158] Fig. 19B shows the different selection criterion between long PUCCH and a PUSCH when simultaneous PUCCH and PUSCH transmission is not supported based on the selection criteria).

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Yin, in view of Alvarino and Kim. Specifically, Yin teaches An apparatus for multiplexing transmission of information that is applicable to User Equipment (UE), the apparatus comprising: a processor; and a memory that is, configured to store instructions executable by the processor ([Para. 0037] The UE includes a processor, and a non-transitory machine-readable memory storing instructions, executable by the processor, for determining, by the processor, whether a simultaneous PUCCH and PUSCH transmission is supported. The method includes transmitting the UCI using the PUSCH by multiplexing the UCI on the overlapping portion of the PUSCH). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yin, Alvarino and Kim to improve the coverage or throughput in the NR system.

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding Claim 17, the combination of Yin, Alvarino and Kim, specifically, Yin teaches An apparatus for receiving information that is applicable to a base station, the apparatus comprising: a processor; and a memory that is, configured to store instructions executable by the processor ([Para. 0033] The base station includes a processor, and a non-transitory machine-readable memory storing instructions, executable by the processor, for acquiring information on whether a simultaneous physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmission is supported by the UE).

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Regarding Claim 21, the combination of Yin, Alvarino and Kim, specifically, Yin teaches A non-transitory computer-readable storage medium, that stores computer instructions thereon that, when executed by a processor, implement the method for multiplexing transmission of information according to claim 1. ([Para. 0037] The UE includes a processor, and a non-transitory machine-readable memory storing instructions, executable by the processor, for determining, by the processor, whether a simultaneous PUCCH and PUSCH transmission is supported. The method includes transmitting the UCI using the PUSCH by multiplexing the UCI on the overlapping portion of the PUSCH).

Regarding Claim 22, the combination of Yin, Alvarino and Kim, specifically, Yin teaches A non-transitory computer-readable storage medium that stores computer instructions thereon that, when executed by a processor, implement the method for receiving information according to claim 8 ([Para. 0033] The base station includes a processor, and a non-transitory machine-readable memory storing instructions, executable by the processor, for acquiring information on whether a simultaneous physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmission is supported by the UE).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190223199, Park et al. discloses Method and apparatus for transmitting/receiving wireless signal in wireless communication system.
US 20190297618, Yang et al. discloses Method and apparatus for transmitting/receiving wireless signal in wireless communication system.
US 20190320469, Huang et al. discloses Method and apparatus for beam indication for data transmission in a wireless communication system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413